The plaintiff has procured a judgment which declares that a certain purported decree of divorce which had been obtained by her husband against her is void, and that she, and not her husband’s codefendant in this action, is his lawful wife. The judgment further declares that the plaintiff is not entitled to an injunction restraining the defendants from cohabiting as man and wife, and holding themselves out as such, or restraining the codefendant from holding herself out as the wife of the plaintiff’s husband or using his name. The appeal is by the plaintiff from so much of the judgment as denied such injunctive relief. Judgment, insofar as appealed from, unanimously affirmed, without costs. No opinion. The first sentence of finding of fact No. 12, which sentence reads: “ The defendant Gambert alienated the affections of defendant Abraham Mes-singer for plaintiff and deprived the plaintiff of the society and companionship of plaintiff’s husband ”, is struck out. Present — Johnston, Acting P. J., Adel, Sneed and Wenzel, JJ.; Mac Crate, J., not voting. [See 278 App. Div. 655.]